UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


WILLIE HAMMOND, III,                  
               Plaintiff-Appellant,
                 v.                             No. 01-6482
NORTHERN NECK REGIONAL JAIL,
              Defendant-Appellee.
                                      
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 James R. Spencer, District Judge.
                            (CA-01-8-3)

                      Submitted: July 17, 2001

                      Decided: August 3, 2001

     Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

Willie Hammond, III, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2            HAMMOND v. NORTHERN NECK REGIONAL JAIL
                             OPINION

PER CURIAM:

   Willie Hammond appeals the district court’s order dismissing his
42 U.S.C.A. § 1983 (West Supp. 2000) action without prejudice for
failure to pay the initial partial filing fee required under the Prison
Litigation Reform Act, 28 U.S.C.A. § 1915(b)(1)(A) (West Supp.
2000). Hammond claims that he was under the misimpression that his
execution of a court-prepared consent form for the collection of fees
from his prison account was sufficient to satisfy the fee requirement.
Because it appears from the language of the consent form that Ham-
mond’s belief was reasonable, we vacate the district court’s order dis-
missing his action and remand so that Hammond may have a
reasonable period in which to remit the partial filing fee. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                       VACATED AND REMANDED